DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Election/Restrictions
Applicant’s election of invention III (original claims 4–8; current claims 46–61) in the reply filed on 10 Mar 2022 is acknowledged.  The election of species is moot because none of the claims are directed to the enumerated species or genera.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Canceled: 1–45
Examined herein: 46–54

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Methods for generating nucleic acid barcode sequences that reduce demultiplexing errors" (see specification ¶ 0006).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46–56 and 61 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 46 recites iterative steps c)i) through c)iii), one of which is "after a plurality of iterations, selecting the candidate pool with an acceptably low error rate Θ".  First, the plain meaning of the claim indicates that this "selecting" should be performed in each iteration, but the disclosure (see 764 @ Fig. 764) suggests that this is actually a condition that terminates the iterations.  Second, there is only one "candidate pool" in this iteration loop, and the claim does not particularly point out how to "select" from just one pool.
In its preamble, claim 47 recites "the error model", for which there is insufficient antecedent basis.
Claims 47 and 53 also recite "the sequencer", for which there is insufficient antecedent basis.
Additionally, claim 47 describes "an error model" that "calculat[es] the probability that a nucleotide observed at a position in a sequence read is accurate".  These characteristics are contradictory: if the model calculates an accuracy, then it is not an error model.  Furthermore, claim 46 states that the model is used to compute a predicted error rate Θ, and the selected candidate pool has "an acceptably low error predicted rate Θ".  But if the "error model" "calculat[es] the probability that a nucleotide observed at a position in a sequence read is accurate", the value calculated by the error model should be maximized, not minimized.  Even though error and accuracy are, in general, opposites of one another, in the context of mathematical calculations, and especially probabilistic calculations, they are not readily interchangeable; conflating error and accuracy causes uncertainty regarding which models are encompassed by the claims and which models are not.
Claims 48 and 61 state that "                        
                            P
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    |
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    ,
                                    k
                                
                            
                        
                     is the error model".  This                         
                            P
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    |
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    ,
                                    k
                                
                            
                        
                     term is nonsensical, because the event                         
                            
                                
                                    σ
                                
                                
                                    i
                                    k
                                
                            
                        
                     is conditioned on itself.
Claim 60 recites "wherein (f) is computed in accordance with an error model associated with the sequencer".  In claim 57, step (f) is "synthesizing an oligonucleotide library".  The claims do not particularly point out how these elements are related.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 46–61 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "generating a plurality of barcode sequences".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "computing a predicted error rate …"; determining whether a "second sequences has a reduced likelihood of being incorrectly identified as a different barcode in the barcode candidate pool compared to a threshold value"; 
Steps of evaluating, analyzing or organizing information recited in the claims include "generating an initial set of possible nucleotide sequences"; "partitioning the initial set into a first subset …"; "adding a new sequence to the candidate pool …"; "selecting a polynucleotide sequence from the remainder pool …"; "selecting the candidate pool with an acceptably low predicted error rate …"; "creating a final candidate pool"; "selecting a first barcode sequence from the set of possible sequences"; "identifying a second barcode sequence in the set of possible sequences"; and "adding the second sequence to the barcode candidate pool".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claims 46 and 57 recite additional elements that are not abstract ideas: "synthesizing the final candidate pool to produce a pool of barcodes".  Adding the generic technology of nucleic acid synthesis to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of synthesis does not impose any meaningful limits on how the technology of nucleic acid synthesis operates.  Nucleic acid synthesis is performed in exactly the same manner regardless of whether a practitioner generated the sequences using the claimed abstract idea, a different abstract idea, or completely arbitrarily.  Hence, this step only generally links the abstract idea to the technological environment of nucleic acid synthesis, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 47 recites the non-abstract element of "sequencing a plurality of training barcode sequences", with claim 53 reciting specific sequencing technologies.  This additional claim element constitutes insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Here, sequencing nucleic acids is a well known activity, the manner in which sequencing is performed has no effect on how the abstract idea is performed, and the sequencing serves only to gather training data for the mathematical modeling procedure.  Hence, this step constitutes insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 57 also recites the non-abstract element of performing part of the abstract idea "by a processor". The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, claims 46 and 57 only generally link the abstract idea to the general technological field of nucleic acid synthesis, which is not sufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(h)).
As explained above, the mere instructions in claim 57 to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As also explained above, in claims 47 and 53, the generic steps of sequencing a plurality of nucleic acids constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Furthermore, the specification states that the nucleic acid sequencing can be performed using any one of several different commercially-available sequencing platforms (¶¶ 0142–0157).  Hence, nucleic acid sequencing was a well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, this element, when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis, and/or nucleic acid synthesis).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57–59 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Volkmuth, et al. (US 2015/0080266).
With respect to claim 57, Volkmuth teaches
(a)	establishing a universe of possible sequences of length N (0002); this method is preferentially implemented on a computer (0106–0111)
(b)	generating a first barcode sequence from among these possible sequences (0081; 100 @ Fig. 1)
(c)	adding the first generated barcode to the barcode set (0081; 120 @ Fig. 1)
(d)	generating a second barcode sequence from among the universe of possible sequences (0081; 100 @ Fig. 1, second pass through the iterative loop), and determining whether that second sequence passes the edit distance threshold (0081; 115 @ Fig. 1); "higher edit distances makes the barcodes as different from one another as possible and reduces the misidentification error rate" (0115) so when the second sequence passes this edit distance threshold it "has a reduced likelihood of being incorrectly identified as a different barcode in the barcode candidate pool compared to a threshold value"
(e)	if the second barcode sequence passes the edit distance threshold, it is added to the barcode set (0081; 120 @ Fig. 1)
(f)	adding the generated barcodes to synthesized nucleic acids (0040–0041), which necessitates synthesizing the barcodes themselves
With respect to claim 58, Volkmuth teaches repeating the barcode generation and filtering steps until a desired number of barcodes have been selected (0081); the desired number of barcodes can be more than a million (0065).
With respect to claim 59, Volkmuth teaches that "higher edit distances makes the barcodes as different from one another as possible and reduces the misidentification error rate" (0115); i.e., a sufficiently high edit distance ensures that barcodes with one sequencing error can still be identified correctly.
Volkmuth therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46 and 49–56 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmuth, et al. (US 2015/0080266) and Galanti, et al. ("Pheniqs: Fast and flexible quality-aware sequence demultiplexing" 2017).
With respect to claim 46, Volkmuth teaches
(a)	establishing a universe of possible barcode sequences of length N (0002); this method is preferentially implemented on a computer (0106–0111)
(b)	adding several barcode sequences to a barcode set (iterations of steps 100–125 @ Fig. 1), which constitutes "an initial candidate pool"; generating a candidate barcode sequence from among those remaining in the universe of possible sequences (0081; 100 @ Fig. 1)
(c.i, c.ii)	testing whether the candidate barcode sequence should be added to the set by determining the edit distance between the candidate barcode sequence and all current members of the barcode set (0081; 115 @ Fig. 1)
(c.iii)	in the generated barcode set, all barcodes will be separated by at least the minimum edit distance (0022)
(d)	iterating the candidate barcode generation and testing steps until the set has the desired number of barcodes (0081; 125 @ Fig. 1); the desired number of barcodes can be more than a million (0065)
(e)	adding the generated barcodes to synthesized nucleic acids (0040–0041), which necessitates synthesizing the barcodes themselves
Volkmuth teaches testing a candidate barcode for inclusion in the candidate pool using an edit distance threshold, whereas in the claimed invention, the candidate barcode is added to the pool based on a predicted error rate.
Galanti teaches "a fast and flexible sequence demultiplexer and quality analyzer" that "estimates the probability of a barcode decoding error" (Abstract).  Galanti teaches calculating the probability of correctly identifying a barcode despite possible sequencing errors (p. 3 § "Phred-adjusted maximum likelihood decoding").  Finally, Galanti teaches that generating barcode libraries based on estimated demultiplexing error probabilities is an improvement over approaches that generate barcode libraries using minimum edit distance thresholds (p. 8, top of col. 2).
So Galanti teaches that the predicted probability of correct identification is a better criterion for selecting nucleic acid barcodes than edit distance criteria, as used by Volkmuth.  Replacing the edit distance criterion of Volkmuth with the probability criterion of Galanti results in a procedure in which, for a candidate barcode (step c.i), the probability of correct identification is calculated (step c.ii), and the candidate barcode added to the barcode set if the error probability is acceptably low (step c.iii).
With respect to claim 49, Galanti teaches maximizing the probability of sequencing the read correctly (p. 3, col. 1, eqn. 6), which is equivalent to minimizing the error probability (p. 3, col. 2, eqn. 10).
With respect to claims 50–52, Volkmuth teaches that "each barcode is from 5 to 40 nucleotides in length" (0020).
With respect to claim 53, Volkmuth teaches various sequencing techniques, including cluster sequencing, polony sequencing, pyrosequencing, sequencing by ligation, and single molecule real time sequencing (0061).
With respect to claim 54, Volkmuth teaches that the barcode can also include a universal primer sequence (0070).
With respect to claims 55 and 56, Volkmuth teaches that the desired number of barcodes can be more than a million (0065).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to replace the edit-distance criterion of Volkmuth with the error probability criterion of Galanti, because Galanti teaches that calculating the multiplexing error probability for a barcode sequence is a better selection criterion than edit distance criteria.  Given that both Volkmuth and Galanti are both directed to procedures for generating barcodes that are likely to be sequenced correctly, and that Galanti teaches that the error probability criterion is a straightforward replacement for the edit distance criterion, said practitioner would have readily predicted that the modification would successfully result in a method of creating a library of nucleic acid barcodes that have predicted low misidentification rate.  The invention is therefore prima facie obvious.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmuth as applied to claim 57 above, and further in view of Galanti, et al ("Pheniqs: Fast and flexible quality-aware sequence demultiplexing" 2017).
Volkmuth teaches a method of generating a library of nucleic acid barcodes, but does not teach that the barcodes are generated "in accordance with an error model associated with [a] sequencer".
Galanti teaches "a fast and flexible sequence demultiplexer and quality analyzer" that "estimates the probability of a barcode decoding error" (Abstract).  Galanti teaches calculating the probability of correctly identifying a barcode despite possible sequencing errors (p. 3 § "Phred-adjusted maximum likelihood decoding").  Finally, Galanti teaches that generating barcode libraries based on estimated demultiplexing error probabilities is an improvement over approaches that generate barcode libraries using minimum edit distance thresholds (p. 8, top of col. 2).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to replace the edit-distance criterion of Volkmuth with the error probability criterion of Galanti, because Galanti teaches that calculating the multiplexing error probability for a barcode sequence is a better selection criterion than edit distance criteria.  Given that both Volkmuth and Galanti are both directed to procedures for generating barcodes that are likely to be sequenced correctly, and that Galanti teaches that the error probability criterion is a straightforward replacement for the edit distance criterion, said practitioner would have readily predicted that the modification would successfully result in a method of creating a library of nucleic acid barcodes that have predicted low misidentification rate.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schoeber, et al. (IEEE International Workshop on Genomic Signal Processing and Statistics 2012) teaches a method of designing error-resistant libraries of short barcodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631